Exhibit 10.9

EIGHTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This Eighth Amendment to Loan and Security Agreement (“Amendment”) is dated as
of September 21, 2015 by and among DENT-A-MED INC., an Oklahoma corporation
(“Dent-A-Med”), and HC RECOVERY, INC., an Oklahoma corporation (collectively the
“Borrowers” and each individually is referred to as a “Borrower”), WELLS FARGO
BANK, N.A., successor by merger to Wells Fargo Preferred Capital, Inc., as agent
for Lenders (“Agent”), and the financial institutions a party hereto as lenders
(collectively, the “Lenders” and each is a “Lender”).

BACKGROUND

A. Borrowers, Lenders, and Agent are parties to a certain Loan and Security
Agreement dated as of May 18, 2011 (as amended or modified from time to time,
the “Loan Agreement”). Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings respectively ascribed to them in the Loan
Agreement.

B. Borrowers have informed Agent and Lenders that Progressive Finance intends to
purchase 100% of the Equity Interests of Dent-A-Med (the “Progressive Finance
Acquisition”).

C. Borrowers have informed Agent and Lenders that substantially
contemporaneously with the consummation of the Progressive Finance Acquisition,
Borrowers will repay in full all Subordinated Debt from cash on hand and/or
Advances under the Loan Agreement (the “Subordinated Debt Repayment”).

D. Borrowers have requested and Agent and Lenders have agreed to consent to the
consummation of the Progressive Finance Acquisition, consent to the making of
the Subordinated Debt Repayment and amend the Loan Agreement in certain
respects, all on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:

1. Consent. Upon the satisfaction of the conditions contained in Section 5 on or
before October 15, 2015 and so long as no Event of Default or Default has
occurred and is continuing (such date, the “Consent Effective Date”), Agent and
Lenders consent to (a) the consummation of the Progressive Finance Acquisition
and the resulting Change in Ownership, (b) the making of the Subordinated Debt
Repayment from cash on hand and/or Advances under the Loan Agreement, and
(c) any changes in senior management of the Borrowers as in connection with the
consummation of the Progressive Finance Acquisition.

2. Immediate Amendments. Upon the effectiveness of this Amendment, the Loan
Agreement is amended as follows:

(a) New Definitions. The following new definitions are added to Section 1.1 of
the Loan Agreement:



--------------------------------------------------------------------------------

“Eighth Amendment” means that certain Eighth Amendment to Loan and Security
Agreement dated as of September 21, 2015 by and among Borrowers, Agent and
Lenders.

“Governmental Authority” means any federal, state, municipal, national, local or
other governmental department, court, commission, board, bureau, agency or
instrumentality or political subdivision thereof, including without limitation,
any attorney general or agency related thereto, the Consumer Financial
Protection Bureau, or any entity or officer exercising executive, legislative or
judicial, regulatory or administrative functions of or pertaining to any
government or any court, in each case, whether of the United States or a state,
territory or possession thereof, a foreign sovereign entity or country or
jurisdiction or the District of Columbia.

“Regulatory Event” means either: (a) a “Level One Regulatory Event”, which shall
comprise the formal commencement by written notice by any federal or state
Governmental Authority of any inquiry, investigation, legal action or similar
proceeding against any Borrower or any of their Subsidiaries challenging its
authority to originate, hold, own, service, collect or enforce Receivables
generally or any category or group of Receivables that is material to the
business of such Borrower or such Subsidiary, or otherwise alleging any material
non-compliance by any Borrower or their Subsidiaries with any applicable laws
related to originating, holding, collecting, servicing or enforcing Receivables
generally or any category or group of Receivables that is material to the
business of such Borrower or such Subsidiary (which shall include, without
limitation, the issuance of a civil investigative demand by the Consumer
Financial Protection Bureau that meets the criteria set forth above), which
inquiry, investigation, legal action or proceeding is not released or terminated
in a manner reasonably acceptable to Agent within sixty (60) calendar days of
commencement thereof; or (b) a “Level Two Regulatory Event”, which shall
comprise the issuance or entering of any stay, order, judgment, cease and desist
order, injunction, temporary restraining order, or other judicial or
non-judicial sanction (other than the imposition of a monetary fine), order or
ruling against any Borrower or any of their Subsidiaries related in any way to
the originating, holding, pledging, collecting, servicing or enforcing of
Receivables generally or any category or group of Receivables that could
reasonably be expected to result in a material adverse change in the business,
operations, property (including the Collateral), prospects or financial
condition of Borrowers and their respective Subsidiaries, taken as a whole.

(b) Reserves. Section 2.1(e) of the Loan Agreement is amended and restated as
follows:

 

2



--------------------------------------------------------------------------------

(e) Agent has the right at any time, and from time to time, in its reasonable
discretion (but without any obligation), to (i) set aside reasonable reserves
against the Borrowing Base in such amounts as it may deem appropriate in its
reasonable credit judgment, including, without limitation, a reserve equal to
the amount of outstanding indebtedness, liabilities and obligations in
connection with Bank Products and reserves with respect to Regulatory Events and
(ii) may adjust the advance rates in the Borrowing Base downward from time to
time upon Fourteen (14) days notice to Borrowers, including, without limitation,
to reflect, in Agent’s reasonable credit judgment, the experience with Borrowers
(including without limitation any increased credit, operational, legal,
regulatory, political or reputational risk of Borrowers).

(c) Litigation. Section 6.11 the Loan Agreement is hereby amended and restated
as follows:

Section 6.11 Litigation. Borrowers will promptly notify Agent (a) of any
litigation or action instituted or, to Borrowers’ knowledge, threatened in
writing against any Borrower or any of their Subsidiaries, in an amount of One
Hundred Thousand Dollars ($100,000) or more as to any separate action or
litigation instituted or threatened or in an aggregate amount of Two Hundred
Thousand Dollars ($200,000) or more as to all actions or litigation instituted
or threatened; (b) of the entry of any judgment or lien against any property of
Borrower, in an amount of One Hundred Thousand Dollars ($100,000) or more as to
any separate judgment or lien entered or in an aggregate amount of Two Hundred
Thousand Dollars ($200,000) or more as to all judgments or liens entered;
(c) any enforcement action or investigation instituted or, to Borrowers’
knowledge, threatened, in writing, against any Borrower, Parent, Progressive
Finance or any of their Subsidiaries (but with respect to Parent, Progressive
Finance and their Subsidiaries, beginning on the Consent Effective Date) by any
Governmental Authority, including without limitation any proceeding or action to
be commenced by the filing of a stipulation and consent; (d) receipt by any
Borrower, Parent, Progressive Finance or any of their Subsidiaries (but with
respect to Parent, Progressive Finance and their Subsidiaries, beginning on the
Consent Effective Date) of an “Early Warning Notice,” “Notice and Opportunity to
Respond and Advise” or “Civil Investigative Demand” from the Consumer Financial
Protection Bureau or similar notice or request from any other Governmental
Authority; or (e) without duplication, the occurrence of any Regulatory Event.
Upon the effectiveness of the Eighth Amendment, Borrowers provided notice of the
events described on Schedule A to the Eighth Amendment and based upon such
disclosure Borrowers, Agent and Lenders have determined that such

 

3



--------------------------------------------------------------------------------

events do not constitute a Level Two Regulatory Event as of the effectiveness of
the Eighth Amendment and provided further that, based upon such disclosures,
Agent and Lenders confirm that no reserve will be established at the
effectiveness of the Eight Amendment on account of such disclosures.

(d) New Affirmative Covenant. The following new Section 6.16 is added to the
Loan Agreement:

Section 6.16 Chattel Paper/Jurisdictions.

(a) Upon Agent’s request from time to time in Agent’s reasonable credit
judgment, Borrowers shall engage outside legal counsel reasonably acceptable to
Agent (at Borrowers’ sole cost and expense) to undertake a review of Receivable
documentation of Borrowers and their Subsidiaries; provided that such review in
any event shall be limited to once per calendar year unless an Event of Default
has occurred and is continuing. Borrowers shall provide Agent with copies of
such review within sixty (60) days after each such request with the results of
such documentation review to be reasonably acceptable to Agent in all material
respects.

(b) Borrowers shall promptly (i) notify Agent of either (A) Borrowers or any of
their Subsidiaries conducting business in any new jurisdiction, and
(B) Borrowers or any of their Subsidiaries making any material modifications to
its respective Receivable documentation and (ii) upon the request of Agent,
provide Agent a list of jurisdictions in which Borrowers and their Subsidiaries
conduct business and licenses held in each such jurisdiction.

(e) New Event of Default. The following new Section 8.12 is added to the Loan
Agreement:

Section 8.12 Level Two Regulatory Event. The occurrence of a Level Two
Regulatory Event which remains unvacated, undischarged, unbonded or unstayed by
appeal or otherwise for a period of sixty (60) days from the date of its entry.

3. Consent Effective Date Amendments. On the Consent Effective Date the Loan
Agreement shall be amended as follows:

(a) Definitions. The following definitions contained in Section 1.1 of the Loan
Agreement are amended and restated as follows:

“Change of Ownership” mean (a) Progressive Finance fails to own directly or
indirectly One Hundred Percent (100%) of the Equity

 

4



--------------------------------------------------------------------------------

Interests of Dent-A-Med (and if indirectly, Progressive Finance shall cause the
direct parent of Dent-A-Med to deliver a fully executed Collateral Pledge
Agreement promptly after becoming such direct parent), (b) Dent-A-Med fails to
own directly One Hundred Percent (100%) of the Equity Interests of HC Recovery,
(c) any Borrower fails to own directly One Hundred Percent (100%) of the Equity
Interests that such Borrower owns as of the Closing Date of each of its
Subsidiaries, or (d) Parent fails to own directly or indirectly One Hundred
Percent (100%) of the Equity Interests of Progressive Finance.

“Collateral Pledge Agreement” means that certain Collateral Pledge Agreement
from Progressive Finance in favor of Agent, as amended, modified, restated or
extended from time to time.

“Eligible Receivables” means, as of the date of determination, Receivables (net
of accrued interest and fees, deferred discounts and promotional fees, and
merchants’ and providers’ recourse reserves, but including deferred annual fees)
which constitute Chattel Paper and conform to the warranties set forth in
Section 4.1 hereof, in which is owned by a Borrower and for which Agent has a
validly perfected first priority Lien, and which are not any of the following:

(a) Receivables for which a payment is more than Thirty (30) days past due on a
contractual basis;

(b) Receivables for which the related collateral has been assigned for
repossession or has been repossessed;

(c) Receivables which are subject to bankruptcy or insolvency proceedings or the
account debtor with respect to which is a debtor under the Bankruptcy Code
(including with respect to the applicable Credit Card Issuer or Credit Card
Processor);

(d) Receivables owing from officers, shareholders or employees of any Borrower
or any Affiliate;

(e) Receivables subject to litigation or any legal proceeding;

(f) Receivables for which the original terms have been re-written, re-aged or
otherwise modified (including, without limitation, Permanent Hardship
Receivables) other than Cycle Jump Receivables and Temporary Hardship
Receivables;

(g) Receivables that do not require a monthly principal payment of (i) at least
Three Percent (3.0%) of the account balance due and (ii) for Receivables
originated prior to the Closing Date or with respect to Home Improvement
Receivables, Two and Seven Tenths Percent (2.7%) of the highest principal
balance thereunder;

 

5



--------------------------------------------------------------------------------

(h) Receivables with a remaining balance in excess of (i) Ten Thousand One
Hundred Dollars ($10,100) for Health Services Receivables and Specialty Bed
Receivables, (ii) Seven Thousand Five Hundred Dollars ($7,500) for Home Exercise
Equipment Receivables, and (iii) Fifteen Thousand One Hundred Dollars ($15,100)
for Home Improvement Receivables;

(i) Receivables with more than one (1) Temporary Hardship Event during any
rolling 12 month period or more than two (2) Temporary Hardship Events in the
aggregate over the term of the contract;

(j) Receivables currently on a deferred payment plan without Agent’s prior
written consent;

(k) Except as provided in clause (l) below, Receivables for which the amount,
when aggregated with all other Receivables originated with respect to a specific
manufacturer, exceeds Twenty Five Percent (25%) of all Receivables of Borrowers
then outstanding, to the extent of such excess;

(l) Receivables for which the amount, when aggregated with all other Receivables
originated with respect to Select Comfort, exceeds Thirty Percent (30%) of all
Receivables of Borrowers then outstanding, to the extent of such excess;

(m) Home Exercise Equipment Receivables which when aggregated with all other
such Receivables exceeds Fifty Percent (50%) of all Receivables of Borrowers
then outstanding, to the extent of such excess;

(n) Specialty Bedding Receivables which when aggregated with all other such
Receivables exceeds Seventy Five Percent (75%) of all Receivables of Borrowers
then outstanding, to the extent of such excess;

(o) Receivables which feature a “same as cash” program greater than 18 months;

(p) Receivables which provided for interest only, non-amortizing or balloon
payment components;

(q) Receivables underwritten with full recourse to a single merchant, to the
extent they exceed Ten Percent (10%) of all Receivables of Borrowers then
outstanding, to the extent of such excess;

 

6



--------------------------------------------------------------------------------

(r) Receivables not in compliance with Borrowers’ underwriting guidelines;

(s) Receivables which indicate that a Person other than a Borrower is the payee
or remittance party;

(t) Receivables with a promotional payment plan not acceptable to Agent;

(u) Receivables which, in Agent’s sole but reasonable discretion, do not
constitute acceptable collateral; or

(v) Home Improvement Receivables which when aggregated with all other such
Receivables exceeds (i) through and including October 24, 2015 Ten Percent
(10%) of all Receivables of Borrowers then outstanding, to the extent of such
excess and (ii) thereafter, Twenty Percent (20%) of all Receivables of Borrowers
then outstanding, to the extent of such excess;

(w)    (i) Specialty Bedding Receivables with a monthly principal payment less
than an amount equal to at least 2.70% of the highest principal balance of such
Receivable and (ii) Home Improvement Receivables with a monthly principal
payment less than an amount equal to at least 2.0% of the highest principal
balance of such Receivable; or

(x) “Rent-to own” or “lease-to-own” Receivables.

“Letter of Credit Sublimit” means Two Million Dollars ($2,000,000).

“Maturity Date” means the two (2) year anniversary of the Consent Effective
Date.

“Maximum Principal Amount” means Eighty Five Million Dollars ($85,000,000),
subject to increases pursuant to Section 2.13 below.

(b) New Definitions. The following new definitions are added to Section 1.1 of
the Loan Agreement:

“Consent Effective Date” has the meaning set forth in the Eighth Amendment.

“Debt Facility” means each of (a) that bank credit facility made available to
Parent (and guaranteed by Progressive Finance and

 

7



--------------------------------------------------------------------------------

certain other subsidiaries of Parent other than the Borrowers) pursuant to that
certain Amended and Restated Revolving Credit and Term Loan Agreement, dated as
of April 14, 2014, by and among the Parent, SunTrust Bank and the lenders party
thereto from time to time, (b) that loan facility made available pursuant to the
terms of that certain Third Amended and Restated Loan Facility Agreement and
Guaranty, dated as of April 14, 2014, by and among the Parent, SunTrust Bank and
the financial institutions party thereto from time to time or (c) any other
document, instrument or agreement evidencing Debt to which Parent and/or
Progressive is a party and with respect to which the amount owed exceeds Twenty
Million Dollars ($20,000,000), as each may be amended, restated, supplemented,
modified, replaced or refinanced from time to time.

“Parent” means Aaron’s, Inc., a Georgia corporation.

“Progressive Finance” means Progressive Finance Holdings, LLC, a Delaware
limited liability company.

“Progressive Finance Acquisition” has the meaning set forth in the Eighth
Amendment.

(c) Prepayments. Section 2.8(a) of the Loan Agreement is amended and restated as
follows:

(a) Optional Prepayments. Borrowers may prepay the Loan from time to time, in
full or in part not to exceed Five Million Dollars ($5,000,000) without notice,
and, in part, in excess of Five Million Dollars ($5,000,000) upon Seven
(7) Business Day’s prior notice to Agent without premium or penalty, provided
that (i) in the event Borrowers repay the Loan in full and terminate Lenders’
Commitment under this Agreement in connection therewith or the Obligations are
accelerated following the occurrence of an Event of Default at any time prior
the date that is one year before the Maturity Date, Borrowers shall pay a sum
equal to One-Half of One Percent (0.50%) of the Maximum Principal Amount as a
prepayment fee, (ii) in the event Borrowers repay the Loan in full and terminate
Lenders’ Commitment under this Agreement in connection therewith or the
Obligations are accelerated following the occurrence of an Event of Default at
any time less than one year before the Maturity Date, Borrowers shall pay a sum
equal to One-Quarter of One Percent (0.25%) of the Maximum Principal Amount as a
prepayment fee, (iii) prepayments shall be in a minimum amount of Ten Thousand
Dollars ($10,000) and Ten Thousand Dollars ($10,000) increments in excess
thereof; and (iv) partial prepayments prior to the Termination Date shall not
reduce Lenders’ Commitments under this Agreement and may be reborrowed, subject
to the terms and conditions hereof

 

8



--------------------------------------------------------------------------------

for borrowing, and partial prepayments will be applied first to accrued interest
and fees and then to outstanding Advances. Each Borrower acknowledges that the
above described fee is an estimate of Lenders’ damages in the event of early
termination and is not a penalty. In the event of termination of the credit
facility established pursuant to this Agreement, all of the Obligations shall be
immediately due and payable upon the termination date stated in any notice of
termination. All undertakings, agreements, covenants, warranties and
representations of Borrowers contained in the Credit Documents shall survive any
such termination, and Agent shall retain its liens in the Collateral and all of
its rights and remedies under the Credit Documents notwithstanding such
termination until Borrowers have paid the Obligations to Agent and Lenders, in
full, in immediately available funds, together with the applicable termination
fee, if any. Notwithstanding the foregoing, in the event Borrowers and Wells
Fargo Bank, N.A. (either as agent, sole lender or as a participant lender) enter
into a modified, new or replacement financing, then the prepayment fee provided
for above in this Section 2.8(a) shall be waived by Lenders.

(d) Accordion Facility. The introductory paragraph to Section 2.13 of the Loan
Agreement is amended and restated as follows:

Section 2.13 Accordion Facility. Subject to the terms and conditions set forth
herein below, Borrowers shall have a right at any time to increase the amount of
the Maximum Principal Amount (the “Accordion Increase”) in an amount acceptable
to Agent in its sole and absolute discretion (and without the approval of any
Lenders); provided, however, that the aggregate amount of the Accordion Increase
shall not exceed Twenty Five Million Dollars ($25,000,000). The following
additional terms and conditions shall apply to the Accordion Increase:

(e) Reporting Requirements. The following new clauses (f) and (g) are added to
Section 6.2 of the Loan Agreement:

(f) within Twenty (20) days after the end of each fiscal quarter, company
prepared consolidated financial statements of Progressive Finance’s business for
such previous fiscal quarter, consisting of a balance sheet, income statement,
and schedules as of the end of such fiscal quarter, all in reasonable detail,
prepared in accordance with GAAP consistently applied, subject to year-end
adjustments and absence of footnotes; and

(g) within One Hundred Twenty (120) days after the close of each fiscal year,
consolidated financial statements of Parent and its Subsidiaries for the fiscal
year then ended consisting of a

 

9



--------------------------------------------------------------------------------

balance sheet, income statement, and statement of cash flow of Parent and its
Subsidiaries as of the end of such fiscal year, all in reasonable detail,
including all supporting schedules and footnotes, prepared in accordance with
GAAP consistently applied, and shall be audited and certified without
qualification by Ernst & Young or other independent public accountant of
nationally recognized standing and accompanied by the unqualified opinion of
such accountant; and cause Agent to be furnished at the time of completion
thereof, a copy of any management letter for Parent prepared by such certified
public accounting firm.

(f) Senior Debt to Tangible Net Worth Ratio. Section 6.4(b) of the Loan
Agreement is amended and restated as follows:

(b) Senior Debt to Tangible Net Worth Ratio. As of the end of each calendar
month, a Senior Debt to Tangible Net Worth Ratio of not more than 2.0 to 1.0.

(g) Notices of Default. Section 6.6 the Loan Agreement is hereby amended and
restated as follows:

Section 6.6 Notice of Default. Borrowers will promptly notify Agent of the
occurrence of any (a) Default or Event of Default hereunder or (b) the
occurrence of any event, condition or circumstances constituting an “Event of
Default” under any Debt Facility.

(h) Restricted Payments. Section 7.2 of the Loan Agreement is amended and
restated as follows:

Section 7.2 Restricted Payments. Make any Restricted Payment, except that a
Borrower may make (i) dividends to its equity holders to pay any required
federal and state taxes based upon the income of any Borrower, (ii) dividends in
an amount not to exceed the amount of capital contributions made by Parent,
Progressive Finance and/or any other subsidiary of Parent (other than the
Borrowers) in any Borrower after the consummation of the Progressive Finance
Acquisition and in no event shall the aggregate amount of such dividends made in
any calendar year exceed Seventy Five Percent (75%) of Borrowers’ net income for
the immediately preceding calendar year, and (iii) regularly scheduled payments
of interest on the Subordinated Debt and repayment of the Subordinated Debt in
connection with the consummation of the Progressive Finance Acquisition
(including from the proceeds of Advances under this Agreement), so long as
(x) with respect to clauses (ii) and (iii) above, no Default or Event of Default
exists on the date of such dividend or payment after giving effect to the making
of such dividend or payment.

 

10



--------------------------------------------------------------------------------

(i) Defaults Under Other Agreements. Section 8.5 of the Loan Agreement is
amended and restated as follows:

Section 8.5 Defaults Under Other Agreements. (a) Any default, breach by any
Borrower under or termination of (i) any Credit Card Agreement or any Sale
Agreement or (ii) any other agreement to which such Borrower is a party and with
respect to which the amount claimed exceeds One Million Dollars ($1,000,000) or
(b) any default by Parent or Progressive Finance in the payment when due of
principal or interest under the loan documents governing any Debt Facility (or
any replacement credit facility) after giving effect to all applicable grace and
cure periods, or any other event, condition or circumstances constituting an
“Event of Default”, after giving effect to all applicable grace and cure
periods, shall have occurred and as a result thereof the maturity of the
indebtedness thereunder has been accelerated; provided that if such acceleration
has been rescinded or waived, then such event shall not constitute an Event of
Default under this clause (b).

4. Effectiveness Conditions. This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Agent and Agent’s
counsel):

(a) Execution and delivery to Agent by Borrowers and Lenders of this Amendment;

(b) Delivery to Agent of a certified copy of resolutions of each Borrower’s
board of directors or members authorizing the execution, delivery and
performance of this Amendment and designating the appropriate officers to
execute and deliver this Amendment; and

(c) Execution and/or delivery by the parties of all other agreements,
instruments and documents reasonably requested by Agent to effectuate and
implement the terms hereof and the Credit Documents.

5. Consent Effectiveness Conditions. The consents contained in Section 1 shall
be effective upon the completion of the following conditions precedent (all
agreements, documents and instruments to be in form and substance satisfactory
to Agent and Agent’s counsel):

(a) Execution by Borrowers and delivery to Agent of an Amended and Restated
Promissory Note (the “Note”);

(b) Execution by Progressive Finance and delivery to Agent of a Collateral
Pledge Agreement (the “Progressive Finance Pledge Agreement”); it being
understood that notwithstanding anything in the Loan Agreement or the
Progressive Finance Pledge Agreement to the contrary, Progressive Finance will
have up to five (5) business days following the closing of the Progressive
Finance Acquisition to deliver to Agent the new share certificates evidencing
the ownership of Dent-A-Med by Progressive Finance and related transfer powers
in blank;

 

11



--------------------------------------------------------------------------------

(c) Delivery to Agent of a certified copy of resolutions of each Borrower’s
board of directors or members authorizing the execution, delivery and
performance of the Note and designating the appropriate officers to execute and
deliver the Note;

(d) Delivery to Agent of a certified copy of written consent of sole member of
Progressive Finance authorizing the execution, delivery and performance of the
Progressive Finance Pledge Agreement and designating the appropriate officers to
execute and deliver Progressive Finance Pledge Agreement;

(e) Delivery to Agent of a copy of Progressive Finance’s (i) organization
documents, certified as of a recent date by Progressive Finance’s secretary (or
other appropriate officer), and (ii) operating agreement certified as of a
recent date by Progressive Finance’s secretary (or other appropriate officer);
together with certificates of good standing existence or fact in Progressive
Finance’s state of organization;

(f) The consummation of the Progressive Finance Acquisition;

(g) Payment to Agent, for the benefit of Lender, by Borrowers of a
non-refundable and fully earned amendment fee in the amount of $425,000
(“Amendment Fee”) in immediately available funds; and

(h) Execution and/or delivery by the parties of all other agreements,
instruments and documents reasonably requested by Agent to effectuate and
implement the terms hereof and the Credit Documents.

6. Representations and Warranties. Borrowers represent and warrant to Agent and
Lenders that:

(a) All warranties and representations made to Agent and Lenders under the Loan
Agreement and the Credit Documents are true and correct in all material
respects.

(b) The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of the transactions herein and therein contemplated
(i) are and will be within Borrowers’ powers, (ii) have been authorized by all
necessary organizational action, and (iii) do not and will not violate any
provisions of any law, rule, regulation, judgment, order, writ, decree,
determination or award or breach any provisions of the charter, bylaws or other
organizational documents of Borrowers, or constitute a default or result in the
creation or imposition of any security interest in, or lien or encumbrance upon,
any assets of any Borrower (immediately or with the passage of time or with the
giving of notice and passage of time, or both) under any other contract,
agreement, indenture or instrument to which any Borrower is a party or by which
any Borrower or its property is bound with failure to comply resulting in a
material adverse change in the business, operations, property (including the
Collateral) or financial condition of Borrowers.

(c) This Amendment and any assignment, instrument, document, or agreement
executed and delivered in connection herewith will be valid, binding and
enforceable in accordance with its respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

12



--------------------------------------------------------------------------------

(d) No Event of Default or Default has occurred under the Loan Agreement or any
of the other Credit Documents.

7. Representations and Release of Claims. Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrowers or any third party to Agent and
Lenders as evidenced by the Credit Documents. Borrowers hereby acknowledge,
agree, and represent that (a) as of the date of this Amendment, there are no
claims or offsets against, or defenses or counterclaims to, the terms or
provisions of the Credit Documents or the other obligations created or evidenced
by the Credit Documents; (b) as of the date of this Amendment, no Borrower has
any claims, offsets, defenses or counterclaims arising from any of Agent’s or
any existing or prior Lender’s acts or omissions with respect to the Credit
Documents or Agent’s or any existing or prior Lender’s performance under the
Credit Documents; and (c) Borrowers promise to pay to the order of Agent and
Lenders the indebtedness evidenced by the Notes according to the terms thereof.
In consideration of the modification of certain provisions of the Credit
Documents, all as herein provided, and the other benefits received by Borrowers
hereunder, Borrowers hereby RELEASE, RELINQUISH and forever DISCHARGE Agent and
Lenders, and their predecessors, successors, assigns, shareholders, principals,
parents, subsidiaries, agents, officers, directors, employees, attorneys and
representatives (collectively, the “Released Parties”), of and from any and all
present claims, demands, actions and causes of action of any and every kind or
character, whether known or unknown, which a Borrower has or may have against
Released Parties arising out of or with respect to any and all transactions
relating to the Loan Agreement, the Notes, and the other Credit Documents
occurring prior to the date hereof.

8. Collateral. As security for the payment of the Obligations and satisfaction
by Borrowers of all covenants and undertakings contained in the Loan Agreement
and the Credit Documents, Borrowers reconfirm the prior security interest and
lien on, upon and to, its Collateral, whether now owned or hereafter acquired,
created or arising and wherever located. Borrowers hereby confirm and agree that
all security interests and Liens granted to Agent for the ratable benefit of
Lenders continue in full force and effect and shall continue to secure the
Obligations. All Collateral remains free and clear of any Liens other than
Permitted Liens. Nothing herein contained is intended to in any manner impair or
limit the validity, priority and extent of Agent’s existing security interest in
and Liens upon the Collateral.

9. Acknowledgment of Indebtedness and Obligations. Borrowers hereby acknowledge
and confirm that, as of the date hereof, Borrowers are indebted to Agent and
Lenders, without defense, setoff or counterclaim, under the Loan Agreement (in
addition to any other indebtedness or obligations owed by Borrowers with respect
to Bank Products owing to Agent and Wells Fargo Affiliates) in the aggregate
principal amount of $44,531,423.90, plus with respect to an issued an
outstanding Letter of Credit in the face amount of $1,000,000, plus continually
accruing interest and all fees, costs, and expenses owing under the Loan
Agreement, including reasonable attorneys’ fees, incurred through the date
hereof.

 

13



--------------------------------------------------------------------------------

10. Ratification of Credit Documents. This Amendment shall be incorporated into
and deemed a part of the Loan Agreement. Except as expressly set forth herein,
all of the terms and conditions of the Loan Agreement and Credit Documents are
hereby ratified and confirmed and continue unchanged and in full force and
effect. All references to the Loan Agreement shall mean the Loan Agreement as
modified by this Amendment.

11. Governing Law. This Amendment, the Loan Agreement, the Credit Documents and
the transactions contemplated hereby or thereby, and any claim, controversy, or
dispute arising out of or relating to this Amendment, the Loan Agreement, the
Credit Documents and the transactions contemplated hereby or thereby shall be
governed by, construed and enforced in accordance with the laws of the State of
Iowa, excluding its conflict of law rules.

12. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
Signature by facsimile or PDF shall also bind the parties hereto.

[SIGNATURES ON FOLLOWING PAGES]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.

 

BORROWERS:   DENT-A-MED INC.     By:  

/s/ Thomas W. Center

    Name:  

Thomas W. Center

    Title:  

Pres

  HC RECOVERY, INC.     By:  

/s/ Thomas W. Center

    Name:  

Thomas W. Center

    Title:  

Pres

AGENT AND LENDER:   WELLS FARGO BANK, N.A.     By:  

/s/ Casey P. Johnson

    Name:  

Casey P. Johnson

    Title:  

Senior Vice President

 

 

 

SIGNATURE PAGE TO EIGHTH AMENDMENT

TO LOAN AND SECURITY AGREEMENT